Appellee's unopposed motion for remand is granted. The district court's January 22, 2015 judgment is vacated. Pursuant to sentence four of 42 U.S.C. § 405(g), the district court shall reverse the Commissioner of Social Security Administration's ("Commissioner") decision and remand the case to the Commissioner for further administrative proceedings. The district court shall enter judgment consistent with Shalala v. Schaefer , 509 U.S. 292, 296-97, 113 S.Ct. 2625, 125 L.Ed.2d 239 (1993).
VACATED and REMANDED.